2016 WI 18

                  SUPREME COURT          OF   WISCONSIN
CASE NO.:               2015AP284-D
COMPLETE TITLE:         In the Matter of Disciplinary Proceedings
                        Against
                        Thor Templin, Attorney at Law:

                        Office of Lawyer Regulation,
                                  Complainant,
                             v.
                        Thor Templin,
                                  Respondent.

                            DISCIPLINARY PROCEEDINGS AGAINST TEMPLIN

OPINION FILED:          March 29, 2016
SUBMITTED ON BRIEFS:
ORAL ARGUMENT:

SOURCE OF APPEAL:
   COURT:
   COUNTY:
   JUDGE:

JUSTICES:
   CONCURRED:           ABRAHAMSON, J.
   DISSENTED:
   NOT PARTICIPATING:


ATTORNEYS:
                                                                 2016 WI 18
                                                         NOTICE
                                           This opinion is subject to further
                                           editing and modification.   The final
                                           version will appear in the bound
                                           volume of the official reports.
No.    2015AP284-D


STATE OF WISCONSIN                     :            IN SUPREME COURT

In the Matter of Disciplinary Proceedings
Against Thor Templin, Attorney at Law:

Office of Lawyer Regulation,                                  FILED
           Complainant,
                                                         MAR 29, 2016
      v.
                                                            Diane M. Fremgen
                                                         Clerk of Supreme Court
Thor Templin,

           Respondent.




      ATTORNEY   disciplinary    proceeding.     Attorney's          license

suspended.



      ¶1   PER CURIAM.    We review the report and recommendation

of Referee Hannah C. Dugan that the license of Attorney Thor

Templin be suspended for a period of six months for professional

misconduct and that he pay the full costs of this proceeding,

which are $7,564.50 as of October 19, 2015.            The referee also

recommends that Attorney Templin be required to make restitution

totaling $500 to two clients and that he be required to complete
six hours of continuing legal education (CLE), concentrating on
                                                                    No.     2015AP284-D



civil procedure and/or appellate practice and approved by the

Office   of     Lawyer    Regulation       (OLR),      as     a   precondition          to

reinstatement.

    ¶2     Upon    careful       review    of    the    matter,      we     adopt      the

referee's findings of fact and conclusions of law.                              We agree

that a six-month suspension of Attorney Templin's license is an

appropriate sanction for his misconduct.                    We also conclude that

the full costs of the proceeding should be assessed against him,

and we also agree that he should be required to make restitution

totaling $500 to two clients and that he should be required to

complete six hours of CLE.

    ¶3     Attorney       Templin    was       admitted      to   practice       law    in

Wisconsin in 2008 and practices in Milwaukee.                     His disciplinary

history consists of a consensual private reprimand for failing

to act diligently and failing to communicate appropriately in a

client   matter,    and    for     failing      to    return      files.         Private

Reprimand 2011-04.

    ¶4     On    February    12,     2015,      the    OLR    filed     a   complaint
alleging that Attorney Templin committed 12 counts of misconduct

involving four clients.

    ¶5     Attorney Templin filed an answer to the complaint on

March 13, 2015.      Referee Dugan was appointed on March 31, 2015.

On July 2, 2015, the parties sent the referee a stipulation that

included a withdrawal of Attorney Templin's answer and his plea

of no contest to all counts of misconduct.                   The parties sent the

referee an amended stipulation on July 6, 2015.                           The amended
stipulation     provided    that    the    referee     could      use     the    factual
                                           2
                                                                       No.     2015AP284-D



allegations of the complaint as an adequate basis in the record

for a determination of misconduct as to all 12 counts.

       ¶6   The     parties       jointly         recommended   that     the      referee

determine that a recommended sanction in the matter be a four-

month suspension of Attorney Templin's Wisconsin law license.

The parties further stipulated that Attorney Templin should be

required to make restitution to two clients in the total amount

of $500 and that he be required to complete six hours of CLE

concentrating on civil procedure and/or appellate practice, with

the coursework to be approved by the OLR, as a precondition to

his reinstatement.          Attorney Templin represented that he fully

understands       the      misconduct          allegations;      that        he     fully

understands    his      right     to       contest   the   matter;    that     he   fully

understands the ramifications of his entry into the stipulation;

that he fully understands that he has the right to counsel and

has chosen to represent himself; and that his entry into the

stipulation is made knowingly and voluntarily and is not the

product of plea-bargaining.
       ¶7   The referee issued her report and recommendation on

September 29, 2015.             The referee found that the OLR had met its

burden of proof with respect to all counts of misconduct alleged

in the complaint.

       ¶8   Counts        1-5    of    the     OLR's    complaint      arose      out   of

Attorney Templin's representation of J.S.                       J.S. was divorced

from    M.S.   in    July       2008.         Attorney     Templin     commenced        his

representation       of    J.S.       in    December   2008.     In     August      2011,
approximately three years after the divorce judgment, Attorney
                                              3
                                                                   No.       2015AP284-D



Templin filed a notice of motion and motion for relief from the

judgment of divorce or, in the alternative, to set aside the

judgment of divorce for fraud on the court.                    Attorney Templin's

motion challenged M.S.'s financial disclosures.

      ¶9    On October 10, 2011, M.S.'s attorney sent a letter to

Attorney     Templin,    which       included       a   motion     for       sanctions

requesting     that     Attorney      Templin        withdraw      his       frivolous

pleadings.     The motion was based on legal grounds that included

Wis. Stat. § 806.07, requiring a motion for relief from judgment

to be filed within one year of the judgment.

      ¶10   On October 25, 2011, Attorney Templin filed an amended

notice of motion and motion for relief from the judgment of

divorce or to set aside the judgment of divorce for fraud on the

court or, in the alternative, to create a trust under Wis. Stat.

§ 767.125(5).     On November 1, 2011, a hearing was held before

Calumet County Family Court Commissioner James Fitzgerald.                          The

court commissioner determined that Attorney Templin's motion was

not   timely   filed;    that    at    least    one     of     Attorney      Templin's
arguments involved "great leaps of reasoning that did not make

sense;" and that there was no basis in fact for most of the

allegations     made    by    J.S.    and     that      such    allegations        were

frivolous.     Accordingly, Attorney Templin's amended motion was

dismissed with prejudice.

      ¶11   Attorney    Templin       filed     a    request     for     a    de   novo

hearing.     A hearing was conducted before Judge Wilber Warren III

on March 27, 2012.           Judge Warren issued a decision in August
2012 denying the motion to reopen the judgment and also denying
                                        4
                                                                  No.     2015AP284-D



the imposition of a constructive trust.                  Judge Warren found the

claims for relief to be frivolous.                   In a September 10, 2012

order, Judge Warren ordered J.S. and/or Attorney Templin to pay

$6,526.22 in attorneys fees to M.S.

     ¶12    J.S. filed a Chapter 7 bankruptcy petition in April

2014,    attempting    to   discharge      the     "attorneys   fees"     sanction.

Attorney Templin's firm represented J.S.                   M.S.'s new attorney

advised    that     the     attorneys       fees     obligation     was      not   a

dischargeable debt under bankruptcy laws.

     ¶13    M.S. filed a grievance against Attorney Templin with

the OLR.     Attorney Templin repeatedly failed to respond to the

OLR's    requests     for   a   response    to     the   grievance.        Attorney

Templin did finally respond on September 12, 2013.

     ¶14    The OLR's complaint alleged the following counts of

misconduct with respect to Attorney Templin's representation of

J.S.:

          [Count 1]     By filing a motion (and amended
     motion) for relief from a divorce judgment years after
     the applicable time limits had passed and advancing
     arguments devoid of factual or legal support, Templin
     violated SCR 20:1.1.1

          [Count 2]    By knowingly filing a motion (and
     amended motion) for relief from a divorce judgment
     years after the applicable time limits had passed and
     advancing arguments unwarranted under existing law,
     with no good faith argument existing for an extension,

     1
       SCR 20:1.1 provides that "[a] lawyer shall provide
competent representation to a client.    Competent representation
requires   the   legal   knowledge,   skill,   thoroughness   and
preparation reasonably necessary for the representation."


                                        5
                                                         No.   2015AP284-D


    modification, or reversal         of   existing   law,   Templin
    violated SCR 20:3.1(a)(1).2

         [Count 3]     By filing a motion (and amended
    motion) for relief from a divorce judgment years after
    the applicable time limits had passed and advancing
    arguments devoid of factual or legal support, by later
    filing a bankruptcy action on behalf of the client
    seeking to discharge his own sanction obligations
    imposed by the trial court, and by filing the
    bankruptcy action one day prior to a scheduling
    hearing on a Contempt/Show Cause proceeding on the
    underlying sanction order, Templin took multiple
    actions on behalf of his client when he knew or when
    it was obvious that such action would serve merely to
    harass or maliciously injure another, in violation of
    SCR 20:3.1(a)(3).3

         [Count 4]      By failing to comply with the
    September   10,   2012    trial  court   sanction   order
    requiring   Templin    and   his  client   (jointly   and
    severally) to pay $6,526.22 to the client's former
    husband within 30 days of the order, Templin knowingly
    disobeyed an obligation of a tribunal, in violation of
    SCR 20:3.4(c).4



    2
       SCR 20:3.1(a)(1) provides that, in representing a client,
a lawyer shall not "knowingly advance a claim or defense that is
unwarranted under existing law, except that the lawyer may
advance such claim or defense if it can be supported by good
faith argument for an extension, modification or reversal of
existing law."
    3
       SCR 20:3.1(a)(3) provides that, in representing a client,
a lawyer shall not "file a suit, assert a position, conduct a
defense, delay a trial or take other action on behalf of the
client when the lawyer knows or when it is obvious that such an
action would serve merely to harass or maliciously injure
another."
    4
       SCR 20:3.4(c) provides that a lawyer shall not "knowingly
disobey an obligation under the rules of a tribunal, except for
an open refusal based on an assertion that no valid obligation
exists."


                                  6
                                                                No.     2015AP284-D


            [Count 5]      By failing to provide relevant
       information to OLR in a timely fashion, Templin
       violated SCR 22.03(2),5 which is enforceable under the
       Rules of Professional Conduct through SCR 20:8.4(h).6
       ¶15    Counts   6-8    of    the   OLR's    complaint    arose     out     of

Attorney Templin's representation of A.H.              In 2009, the State of

Wisconsin filed a petition to terminate A.H.'s parental rights

to his son.       Following a dispositional hearing in February 2011,

A.H.       involuntarily     lost   his   parental     rights   to    his       son.

Following an appeal and a subsequent trial on remand, the trial

court entered an order terminating A.H.'s parental rights to his

son.       A.H. appealed this order.          His appointed appellate counsel

filed a no-merit brief on A.H.'s behalf.




       5
           SCR 22.03(2) provides:

            Upon commencing an investigation, the director
       shall notify the respondent of the matter being
       investigated unless in the opinion of the director the
       investigation of the matter requires otherwise. The
       respondent shall fully and fairly disclose all facts
       and circumstances pertaining to the alleged misconduct
       within 20 days after being served by ordinary mail a
       request for a written response. The director may allow
       additional time to respond. Following receipt of the
       response,    the   director    may   conduct    further
       investigation and may compel the respondent to answer
       questions,   furnish   documents,   and   present   any
       information deemed relevant to the investigation.
       6
       SCR 20:8.4(h) provides that it is professional misconduct
for a lawyer to "fail to cooperate in the investigation of a
grievance filed with the office of lawyer regulation as required
by SCR 21.15(4), SCR 22.001(9)(b), SCR 22.03(2), SCR 22.03(6),
or SCR 22.04(1)."


                                          7
                                                                     No.     2015AP284-D



      ¶16     On December 5, 2012, the court of appeals entered an

order summarily affirming the trial court's order terminating

A.H.'s parental rights.

      ¶17     Pursuant    to     Wis.   Stat.      § 809.24(1),      a     motion    for

reconsideration of a court of appeals' decision must be filed

within 20 days of the court of appeals' order.                             Pursuant to

Wis. Stat. § 808.10(1), a petition for review must be filed with

this court within 30 days of the court of appeals' decision.                           A

failure to comply with the 30-day deadline for filing a petition

for review deprives this court of subject matter jurisdiction.

      ¶18     On January 4, 2013, A.H. met with Attorney Templin and

paid him $300 in cash to review his case file for purposes of

possibly filing a petition for review.                      A.H. believed he had

until January 7, 2013, to file a petition for review.                         In fact,

the   filing    deadline        was   January   4,    2013.      Attorney      Templin

failed   to    advise     A.H.    that,    subsequent       to   January     4,    2013,

nothing further could be done on the case.

      ¶19     A.H. attempted to reach Attorney Templin in January
and   February    of     2013    without   success.         In   March     2013,    A.H.

submitted documents to Attorney Templin in an attempt to show

his continued efforts to see his son.                     In April 2013, Attorney

Templin met with A.H., returned his files, and stated there was

nothing further to be done in the matter.

      ¶20     A.H. filed a grievance with the OLR against Attorney

Templin.       Attorney     Templin       failed     to    respond   to     the    OLR's

requests for a response to the grievance.


                                           8
                                                 No.    2015AP284-D



    ¶21    The OLR's complaint alleged the following counts of

misconduct with respect to Attorney Templin's representation of

A.H.:

         [Count 6]     By failing to respond promptly to
    [A.H.'s] multiple requests for information regarding
    his case, Templin failed to comply with reasonable
    requests by [A.H.] for information, in violation of
    SCR 20:1.4(a)(4).7

         [Count 7]   By failing to explain to [A.H.] that
    the deadline for filing a Petition for Review with the
    Supreme Court, or that all other applicable appellate
    deadlines, had expired on or before January 4, 2013,
    Templin failed to explain matters to [A.H.] in a way
    that would permit him to make informed decisions about
    his representation, in violation of SCR 20:1.4(b).8

         [Count 8]    By accepting a $300 fee to review
    [A.H.'s] file for purposes of a potential appeal to
    the Supreme Court, on the same day as the deadline for
    filing any kind of appeal or petition for review
    expired, thereby precluding any meaningful action in
    the case, Templin charged an unreasonable fee, in
    violation of SCR 20:1.5(a).9

    7
       SCR 20:1.4(a)(4) provides that a lawyer shall "promptly
comply with reasonable requests by the client for information."
    8
       SCR 20:1.4(b) provides that "[a] lawyer shall explain a
matter to the extent reasonably necessary to permit the client
to make informed decisions regarding the representation."
    9
        SCR 20:1.5(a) provides:

         A lawyer shall not make an agreement for, charge,
    or collect an unreasonable fee or an unreasonable
    amount for expenses. The factors to be considered in
    determining the reasonableness of a fee include the
    following:

         (1) the time and labor required, the novelty and
    difficulty of the questions involved, and the skill
    requisite to perform the legal service properly;

                                                       (continued)
                                  9
                                                                  No.     2015AP284-D



       ¶22    Count 9 of the OLR's complaint arose out of Attorney

Templin's representation of V.K., who retained Attorney Templin

in May 2013 to commence a divorce action.                       Attorney Templin

prepared legal papers purportedly for the purpose of commencing

the divorce action and mailed them to the Racine County Clerk of

Court   for    filing.     The    clerk    of    court    returned    the   divorce

pleadings, unfiled, to Attorney Templin with a note indicating

that    the    family    court     commissioner        would    not     accept   the

documents for filing because Attorney Templin also needed to

file an order to show cause and affidavit for temporary relief.

       ¶23    Attorney Templin prepared an order to show cause and

affidavit for temporary relief and mailed the documents to the

clerk   of    court.     The     documents      were    again   returned    with   a

statement that Attorney Templin had failed to properly follow



            (2) the likelihood, if apparent to the client,
       that the acceptance of the particular employment will
       preclude other employment by the lawyer;

            (3) the fee customarily charged in the locality
       for similar legal services;

              (4) the amount involved and the results obtained;

            (5) the time limitations imposed by the client or
       by the circumstances;

            (6) the nature and length              of    the    professional
       relationship with the client;

            (7) the experience, reputation, and ability of
       the lawyer or lawyers performing the services; and

              (8) whether the fee is fixed or contingent.


                                          10
                                                                           No.    2015AP284-D



local Racine County court rules.                      Thereafter, Attorney Templin

downloaded the court documents that are accessible online for

pro se litigants and filled out the information necessary to

initiate the divorce action on behalf of V.K.                             Those documents

were    submitted      to    the    clerk       of    court     and     were     once    again

rejected.       V.K. fired Attorney Templin via email on or about

July 22, 2013.

       ¶24    The   OLR's    complaint          alleged    the     following       count       of

misconduct with respect to Attorney Templin's representation of

V.K.:

       [Count 9]    By failing to properly prepare and file
       [V.K.'s] Petition for Divorce in Racine County Circuit
       Court,    Templin   failed   to    provide   competent
       representation to his client, in violation of SCR
       20:1.1.
       ¶25    Counts    10-12       of    the    OLR's     complaint       arose        out    of

Attorney Templin's representation of C.B., a veteran who had a

history       of     receiving           medical      care       from      the     Veterans

Administration       (VA).         In    June     2008,    C.B.    was     involved       in    a

serious      auto   accident       which       resulted    in     him     being    flown       to

Froedtert      Memorial      Lutheran           Hospital      (Froedtert)         where        he

remained      for   approximately             three   months.         After      payment       of

certain      amounts    by    the       VA,     the   amount      owing    from     C.B.       to

Froedtert was $79,442.07.

       ¶26    On    August   28,        2012,    Froedtert      filed      a   summons        and

complaint against C.B. in Milwaukee County circuit court.                                 C.B.

met with Attorney Templin on September 21, 2012, and discussed




                                                11
                                                                               No.    2015AP284-D



the    need   to        file   an     answer    and        a   third     party      summons    and

complaint against the VA.

       ¶27    Attorney         Templin        filed    an       answer       and     affirmative

defenses on September 24, 2012.                      A pretrial conference was held

on    November      5,    2012.        The     scheduling            order   issued     that   day

imposed a December 5, 2012 deadline for filing amendments to the

pleadings, including the naming of any additional parties.                                     The

scheduling order imposed a deadline of March 5, 2013, for the

parties to file all dispositive motions, imposed deadlines to

identify witnesses and damage claims, and imposed a deadline for

discovery, as well as a deadline to complete mediation.

       ¶28    On December 5, 2012, Attorney Templin filed a third

party summons and complaint against the VA.                                  Despite apparent

efforts to obtain service on the VA, service was never obtained.

Attorney Templin never filed a witness list on behalf of C.B.

       ¶29    On March 5, 2013, Froedtert filed a motion for summary

judgment      with       supporting        memorandum          and    affidavit.        Attorney

Templin did not file any responsive pleadings.                                     On April 22,
2013,    Attorney         Templin      sent    an     email      to     Froedtert's         counsel

indicating         he    never       received        the       summary       judgment       motion.

Another copy of the motion was sent to Attorney Templin.

       ¶30    On     April      22,    2013,    Attorney          Templin      sent     a   letter

asking    the      judge       for    an   adjournment           of    the    April     24,    2013

summary judgment motion hearing.                      Attorney Templin's request was

denied.




                                                12
                                                           No.     2015AP284-D



    ¶31   The scheduling order had also required the parties to

complete mediation before April 4, 2013.            The attorneys never

communicated over the subject of mediation.

    ¶32   On   April    24,   2013,     the    circuit     court     granted

Froedtert's motion for summary judgment.         Attorney Templin never

adequately   advised   C.B.   about    the    pending    summary    judgment

motion or various legal options available to him concerning the

motion.   C.B. received no communication or contact from Attorney

Templin after April 24, 2013.     Ultimately, C.B. filed bankruptcy

in 2014 and the judgment in favor of Froedtert was discharged.

    ¶33   The OLR's complaint alleged the following counts of

misconduct with respect to Attorney Templin's representation of

C.B.:

         [Count 10] By failing to properly serve the VA;
    by failing to submit a witness list or detailed damage
    claims; and/or by failing to respond to the Motion for
    Summary Judgment filed by the plaintiff in the case,
    Templin failed to provide competent representation to
    his client, in violation of SCR 20:1.1.

         [Count 11]    By failing to secure service on a
    third-party defendant, file a witness list as required
    in the Scheduling Order, pursue mediation, or file any
    dispositive   motions,  Templin   failed   to  provide
    diligent representation to his client, in violation of
    SCR 20:1.3.10

         [Count 12]   By failing to advise [C.B.] of the
    pending Motion for Summary Judgment, or the subsequent
    entry of a judgment against him, as well as failing to
    discuss the options available to him regarding his
    case, Templin failed to explain matters to [C.B.]

    10
       SCR 20:1.3 provides that "[a] lawyer shall act with
reasonable diligence and promptness in representing a client."


                                  13
                                                                            No.     2015AP284-D


       sufficiently to enable him to make informed decisions
       regarding his representation, in violation of SCR
       20:1.4(b), and failed to keep his client reasonably
       informed about the status of the matter, in violation
       of SCR 20:1.4(a)(3).11
       ¶34       By    entering       into    the    amended    stipulation,         Attorney

Templin admitted the facts underlying all 12 counts of the OLR's

complaint.            The referee concluded that the OLR met its burden of

proof as to all 12 counts.                    The referee further agreed with the

parties' amended stipulation that Attorney Templin be required

to make restitution in the amount of $300 to A.H. and $200 to
V.K.        The       referee    further      agreed    with        the   parties'    amended

stipulation that Attorney Templin be required to complete six

hours of CLE, concentrating on civil procedure and/or appellate

practice         and       approved    by     the    OLR,      as     a   precondition       to

reinstatement.

       ¶35       Turning        to    the     appropriate       sanction,          while    the

parties' amended stipulation jointly recommended a four-month

suspension, the referee concluded that a six-month suspension

was appropriate.              The referee commented that the one mitigating

factor in the case was Attorney Templin's lack of an extensive

disciplinary           history.         The    referee      identified       a     number   of

aggravating factors, including multiple offenses, a pattern of

misconduct,           an    intentional       failure    to     comply      with    rules    or

orders      of    the      disciplinary       agency,    and        vulnerability     of    the

victims.

       11
       SCR 20:1.4(a)(3) provides that a lawyer shall "keep the
client reasonably informed about the status of the matter."


                                                14
                                                                           No.     2015AP284-D



       ¶36    The referee noted that Attorney Templin is a staff

attorney employed at a nonprofit law firm directing services for

economically disadvantaged clients who have few or no lawyer

retention options.            The referee also found a lack of remorse or

acceptance of responsibility for Attorney Templin's actions, as

well   as    a     significant       number    of      violations      occurring        in   a

relatively       short   period       of     time      since    he    was    licensed        to

practice law.        The referee also expressed concern about Attorney

Templin's understanding of his violation of supreme court rules,

the seriousness of the violations, the inappropriateness of his

conduct, and the effect of his violations of the rules.                                   The

referee      noted    that,     while       the     disciplinary       proceeding         was

pending, Attorney Templin attempted to voluntarily resign from

the State Bar.           His resignation request was held in abeyance

pending      the    outcome     of    this     disciplinary          proceeding.          The

referee also commented that she was concerned about Attorney

Templin's        understanding        and      attitude        towards       meeting      the

professional standards imposed on a member of the bar, and said
his    "conduct       during     these        proceedings        raises          substantial

concerns about [his] understanding of and attitude toward court

proceedings and toward future clients' needs and expectations."

       ¶37    The referee concluded that a six-month suspension was

necessary     for    Attorney        Templin      to   understand      and       accept   the

responsibilities         of    the     legal        profession       and     the     ethical

constraints placed upon its practice.                      She said the resultant

full reinstatement proceeding, pursuant to SCRs 22.29-22.33, is
necessary for the court to be certain that Attorney Templin has
                                             15
                                                                       No.     2015AP284-D



complied with the supreme court rules during the term of his

suspension and that he is prepared to comply with the standards

of professional practice and the expectations of clients served

under a Wisconsin law license.

       ¶38    A   referee's      findings       of    fact    are    affirmed       unless

clearly erroneous.             Conclusions of law are reviewed de novo.

See     In     re     Disciplinary         Proceedings          Against      Eisenberg,

2004 WI 14, ¶5, 269 Wis. 2d 43, 675 N.W.2d 747.                        The court may

impose       whatever     sanction    it     sees      fit,     regardless         of    the

referee's recommendation.             See In re Disciplinary Proceedings

Against Widule, 2003 WI 34, ¶44, 261 Wis. 2d 45, 660 N.W.2d 686.

       ¶39    There is no showing that any of the referee's findings

of fact are clearly erroneous.               Accordingly, we adopt them.                  We

also agree with the referee's conclusions of law that Attorney

Templin violated the supreme court rules set forth above.

       ¶40    With respect to the appropriate level of discipline,

upon careful review of the matter, we agree with the referee's

recommendation for a six-month suspension of Attorney Templin's
license      to     practice    law   in     Wisconsin.             Although       no    two

disciplinary proceedings are identical, a six-month suspension

is    generally      consistent    with     the      sanction    imposed      in    In    re

Disciplinary         Proceedings      Against          Hartigan,       2005 WI 3,

277 Wis. 2d 341, 690 N.W.2d 831 (attorney's license suspended

for six months for six counts of misconduct involving two client

matters)      and    In   re    Disciplinary         Proceedings       Against          Boyd,

2009 WI 59, 318 Wis. 2d 281, 767 N.W.2d 226 (attorney's license


                                           16
                                                                            No.     2015AP284-D



suspended for six months for 13 counts of misconduct arising out

of five client matters).

      ¶41     We agree with the referee's recommendation, based upon

the parties' stipulation, that Attorney Templin be required to

make restitution to A.H. in the amount of $300 and to V.K. in

the amount of $200.            We further agree that, as a precondition of

license reinstatement, Attorney Templin be required to complete

six   hours    of      CLE,     concentrating         on     civil      procedure       and/or

appellate practice, as approved by the OLR.                              We also find it

appropriate       to     impose      the    full     costs       of    this     disciplinary

proceeding on Attorney Templin.

      ¶42     IT IS ORDERED that the license of Thor Templin to

practice    law     in    Wisconsin        is   suspended        for    a   period      of   six

months, effective May 3, 2016.

      ¶43     IT IS FURTHER ORDERED that, as a condition of the

reinstatement of his license to practice law in Wisconsin, Thor

Templin     shall      successfully        complete        six     hours      of   continuing

legal     education,          concentrating          on    civil        procedure       and/or
appellate      practice,        as    approved        by     the       Office      of   Lawyer

Regulation.

      ¶44     IT IS FURTHER ORDERED that within 60 days of the date

of this order, Thor Templin shall pay to the Office of Lawyer

Regulation the costs of this proceeding, which are $7,564.50.

      ¶45     IT IS FURTHER ORDERED that within 60 days of the date

of this order, Thor Templin shall make restitution in the amount

of $300 to A.H. and in the amount of $200 to V.K.


                                                17
                                                       No.   2015AP284-D



    ¶46   IT IS FURTHER ORDERED that the restitution specified

above is to be completed prior to paying costs to the Office of

Lawyer Regulation.

    ¶47   IT IS FURTHER ORDERED that Thor Templin shall comply

with the provisions of SCR 22.26 concerning the duties of an

attorney whose license to practice law has been suspended.

    ¶48   IT   IS    FURTHER   ORDERED   that   compliance   with   all

conditions of this order is required for reinstatement.             See

SCR 22.29(4)(c).




                                  18
                                                                      No.   2015AP284-D.ssa




       ¶49   SHIRLEY S. ABRAHAMSON, J.                  (concurring).          I join the

per    curiam.       I    write     separately,          however,       to     discuss    a

procedural issue posed in the instant case relating to current

OLR     practice:          How      should       the      OLR        address        multiple

investigations of a lawyer during substantially the same time

period?      Should the OLR propose disciplining an attorney in one

disciplinary proceeding only to support a different discipline

or    suspension    of   the     license    in    the     near   future        in   another

proceeding?

       ¶50   To understand the procedural issue, I state key dates

relating to OLR's case against Attorney Thor Templin.

       ¶51   OLR's complaint in the instant matter was filed on

February 15, 2015.             OLR and Attorney Templin entered into a

stipulation on July 6, 2015.                The referee issued her report on

September 29, 2015.

       ¶52   While the court was considering the instant OLR matter

against Attorney Templin, on December 16, 2015, the OLR advised
the court that it was investigating Attorney Templin on another

matter.      Notice of this other investigation is an open, public

record.

       ¶53   This   kind       of   issue       arose    in     In    re     Disciplinary

Proceedings Against Osicka, 2014 WI 33, ¶36, 353 Wis. 2d 656,

847 N.W.2d 343.          There the referee commented critically about

the OLR's filing two complaints within about a year of each

other complaining about conduct in which the attorney engaged
during approximately the same period.                   The referee explained:

                                            1
                                                                  No.   2015AP284-D.ssa

        It is unclear why the matters involving [Attorney
        Osicka] resulted in the filing of two separate
        cases. . . . [E]verything else charged in the present
        Complaint . . . pre-dated the filing, on January 11,
        2012, of the earlier complaint in 2012AP60–D, and the
        OLR had knowledge of all the violations at least
        several months before January 11, 2012 when the
        earlier Complaint was filed. . . . The point is, there
        should have been only one Complaint.
        ¶54    The instant case raises an anomaly similar to one the

referee       raised      in   the   Osicka    case.      This   anomaly    and      other

issues        in    the   OLR's      procedures    have    been    brought      to     the

attention of the court.                  Several issues to be addressed have

been described.1

        ¶55    In    this      regard,   I    suggested   that    the   court     should

institute a review of the OLR system, which is about 15 years

old.2       Others have joined me in this suggestion.                   Since October


        1
       In In re Disciplinary Proceedings Against Winkel, 2015 WI
68, ¶55, 363 Wis. 2d 786, 866 N.W.2d 642 (Abrahamson, J.,
concurring), I wrote that Attorney Winkel's suggestion that
bifurcating the hearing to address the merits of the charged
violation and then determine the discipline should be part of
the proposed OLR study.

     See, e.g., In re Disciplinary Proceedings Against Johns,
2014 WI 32, ¶69, 353 Wis. 2d 746, 866 N.W.2d 642 (Abrahamson,
C.J., dissenting).    See also In re Disciplinary Proceedings
Against Hicks, 2016 WI 9, ¶13, 366 Wis. 2d 512, ___ N.W.2d ___
(issue that has arisen with temporary suspensions).
        2
       See, e.g., In re Disciplinary Proceedings Against Osicka,
2014 WI 33, ¶37, 353 Wis. 2d 656, 847 N.W.2d 343 (Abrahamson,
C.J., concurring); In re Disciplinary Proceedings Against
Osicka, 2014 WI 34, ¶38, 353 Wis. 2d 675, 847 N.W.2d 333
(Abrahamson, C.J., concurring); In re Disciplinary Proceedings
Against Johns, 2014 WI 32, ¶71-76, 353 Wis. 2d 746, 847
N.W.2d 179 (Abrahamson, C.J., dissenting); In re Disciplinary
Proceedings Against Kratz, 2014 WI 31, ¶¶73-75, 353 Wis. 2d 696,
851 N.W.2d 219 (Abrahamson, C.J., concurring).

                                                                           (continued)
                                               2
                                                          No.   2015AP284-D.ssa


2013, Keith Sellen, Director of the OLR, and Justices Ann Walsh

Bradley, N. Patrick Crooks, and David Prosser expressed interest

in such a proposal.3         Justice Prosser commented at an open rules

conference on January 20, 2015, that he favored a "top down"

review of the OLR.

     ¶56    To put this suggestion before the court, I filed Rule

Petition 15-01 on February 6, 2015, asking the court to create

supreme    court    rules    establishing   a   Lawyer   Regulation    Review

Committee to undertake a comprehensive review of the Rules of

Professional       Conduct    for   Attorneys    and     the    organization,

operation, and procedures of the lawyer discipline system.4

     See also In re the Petition for Reinstatement of Attorney
Jeffrey P. Neterval, unpublished order, ¶¶3-7 (Abrahamson, J.,
concurring) (Mar. 22, 2016); In re the Petition for Reactivation
of David W. Klaudt's License to Practice Law in Wisconsin,
unpublished order, ¶¶6-10 (Abrahamson, J., concurring) (Mar. 22,
2016).
     3
       Johns,  353 Wis. 2d 746,   ¶¶71-76  (Abrahamson,               C.J.,
dissenting).     See   also   Kratz,   353 Wis. 2d 696,               ¶73-75
(Abrahamson, C.J., concurring).

     Justice Prosser wrote in Kratz as follows in supporting an
impartial, objective review of OLR's practices and procedures:

     From time to time every government agency would
     benefit from an impartial, objective review of the
     agency's practices and procedures. There is increasing
     evidence of the need for such an evaluation of the
     Office   of   Lawyer  Regulation   (OLR).   This  case
     highlights some of the problems facing the agency and
     why an objective review would be desirable.

Kratz, 353 Wis. 2d 696, ¶76 (Prosser, J., concurring in part and
dissenting in part).
     4
       S.  Ct.   Order  15-01         (issued     Dec.    21,    2015),    ¶37
(Abrahamson, J., dissenting).


                                      3
                                                                        No.       2015AP284-D.ssa


       ¶57      All    commentators     were       supportive          of     the     petition.

Nevertheless,          after    treating     the        petition       as     a    valid        rule

petition for almost a year, on November 16, 2015, five justices

voted      to   dismiss      the    petition      on    the     ploy    that        it    was    an

improper subject matter for a rule petition:                           David T. Prosser,

Patience Roggensack, Annette K. Ziegler, Michael J. Gableman,

and Rebecca G. Bradley.5

       ¶58      Justice Ann Walsh Bradley and I dissented from the

dismissal.

       ¶59      The    order   dismissing         the    petition       states        that      the

dismissal does not necessarily end prospects for the appointment

of a committee.            Unfortunately, however, decisions about whether

a     committee       will     be   established,          the    composition              of     the

committee, the mission of the committee, and how the committee

will function will be made behind closed doors.                                     Yet lawyer

discipline is of great importance to the court, to the lawyers

of the state, and to the public.

       ¶60      I   write    separately      to    address       an    anomaly           that   was
revealed in Osicka and to repeat my commitment to try to keep

the bench, the bar, and the public generally informed as best I

can    about        what   progress    (or     lack      thereof)       is        made    in    the

appointment of the committee.                As of this date, no progress has

been made to create the committee.


       5
       For a fuller explanation, please read the order of
dismissal of Rule Petition 15-01 and my dissent, available at
http://www.wicourts.gov/sc/rulhear/DisplayDocument.pdf?content=p
df&seqNo=158416.


                                             4
                                                    No.     2015AP284-D.ssa


    ¶61   For   the   reasons   set   forth,   I   concur     but   write

separately.




                                  5
    No.   2015AP284-D.ssa




1